DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 21-23, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2016/0321352 A1).

Regarding claim 1, Patel teaches the invention substantially as claimed including a method, comprising: 
maintaining, by a data intake and query system ([0014] an example system for processing search requests [0032] The data management module 150 may receive and maintain data received from different components of the system 100.), a resource catalog, the resource catalog identifying containerized indexing nodes instantiated in the data intake and query system (Abstract: An index manager, which may also be known as a cluster master, is configured to track the statuses and capabilities of indexers; [0024] the index manager can update the list of available indexers; [0025] In some embodiments, the index manager may track or otherwise maintain knowledge or information associated with the performance metrics associated with indexers (e.g., storage and/or processing capabilities of the respective indexers); [0080] These forwarders and indexers can comprise separate computer systems in a data center, or may alternatively comprise separate processes executing on various computer systems in a data center. wherein the list of available indexer corresponds to the catalog), wherein each of the containerized indexing nodes are assignable to process data received by a partition manager of the data intake and query system and store results of processing the data in at least one bucket for execution of a query ([0036] An indexer 116 may be an entity of the system 102 that indexes raw source data 130, generating events and placing the results into an index 140. An indexer 116 may perform other functions, such as data input and search management. In some instances, the forwarders 114 handle data input, and forward the source data 130 to the indexers 116 for indexing. An indexer 116 may perform searches across its own stored data (e.g., the data stored in an index data store 118 managed by the indexer 116).; [0089] Finally, the indexer stores the events in a data store at block 1208, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range. In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range. [0090] Each indexer 1102 is responsible for storing and searching a subset of the events contained in a corresponding data store 1103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example, using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query.), wherein the resource catalog is maintained based on one or more communications by a component of the data intake and query system with each of the containerized indexing nodes (Fig. 2A; [0035] An index manager 122 may be an entity of the system 102 that receives status messages or notifications from indexers 116, generates and/or maintains a status indication for active indexers 116 of the system 102, and transmits the status indication to another entity of the system, such as one or more forwarders 114 or a third-party system. Examples of a status indication may include a status list; wherein the index manager 122 correspond to a component of the system and is shown in Fig 2A as being in communication with the rest of the system); 
receiving, from the partition manager, a request for a containerized indexing node that the partition manager can assign to process the data and store the results in the at least one bucket ([0041] At exchange 3, the forwarder 114 may establish an HTTP connection with the index manager 122 and may transmit a request 206 for a status indication (e.g., status list of available indexers) over the HTTP connection.; [0089] Finally, the indexer stores the events in a data store at block 1208, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range. In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range.); 
identifying, based on the resource catalog, an available containerized indexing node to process the data and store the results in the at least one bucket ([0025]; [0042] a current status indication generated by the index manager 122 based on status messages 202 received from one or more indexers 116 (e.g., at exchange 1); [0039] At exchange 1, one or more indexers 116 may generate and transmit a respective status message 202 to the index manager 122. In some embodiments, each indexer 116 may establish a separate connection with the index manager 122.; [0089] Finally, the indexer stores the events in a data store at block 1208, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range. In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range.); and 
communicating, to the partition manager, an indexing node identifier associated with the available containerized indexing node, wherein the partition manager communicates the data to the available containerized indexing node based on the indexing node identifier, wherein the available containerized indexing node processes the data and stores the results in the at least one bucket ([0042] At exchange 4, the index manager 122 may generate a response 208 to the request 206. The response 208 may include a current status indication generated by the index manager 122 based on status messages 202 received from one or more indexers 116 (e.g., at exchange 1). In some embodiments, the index manager 122 may generate a status indication specific to the requesting forwarder 114. For example, the index manager 122 may use the two values received in the request 206 to generate a forwarder-specific status indication. For example, the index manager 122 may generate a status indication including only those indexers associated with the site identifier from the request 206. In some embodiments, the index manager 122 may generate a status indication including indexers associated with the site identifier and forwarder identifier. In some embodiments, the index manager 122 may track which indexers were identified and transmitted to the forwarder 114 using the forwarder identifier. In some embodiments, the status indication may include the one or more performance metrics obtained from the indexers 116 via the one or more status messages 202. The forwarder 114 may update its own status list of indexers based on the received status indication from the index manager 122. The forwarder 114 may determine, based at least in part on the received status indication, how to allocate the machine-generated data 204 received from the source 112 (e.g., data 204 received at exchange 2).; [0043] At exchange 5, the forwarder 114 may transmit allocated portions of the data 204 to different indexers 116 based on the determination using the status indication.; [0089] Finally, the indexer stores the events in a data store at block 1208, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range. In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range.).

Patel does not explicitly recites a data intake and query system.
However, Patel does teaches
[0014]: “an example system for processing search requests” 
[0032]: “The data management module 150 may receive and maintain data received from different components of the system 100”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that a system capable of indexing data into buckets and further perform search requests/queries to the data within the buckets to encompass the data intake and query system as it essentially performs the same. As such, Patel reasonably teaches the claimed invention as cited.

Regarding claim 2, Patel teaches further comprising: 
communicating with at least one of the containerized indexing nodes instantiated in the data intake and query system to receive metrics data ([0039] At exchange 1, one or more indexers 116 may generate and transmit a respective status message 202 to the index manager 122. In some embodiments, each indexer 116 may establish a separate connection with the index manager 122. In some embodiments, the connection between the respective indexers 116 and the index manager 122 may be a Hypertext Transfer Protocol Secure (HTTPS) connection. In some embodiments, each of the indexers 116 may transmit a status message 202 to the index manager over a respective HTTPS connection. The status message 202 transmitted from each of the indexers 116 to the index manager 122 may be in the form of a comma separated value (CSV) file or other type of text file. In some embodiments, the status message 202 may include a performance metric associated with the indexer 116. Examples of a performance metric may include, but are not limited to, storage capacity, processing capacity, network connectivity, IP address associated with the indexer, identification of a port to be used for receiving data to be processed, whether the indexer 116 is secure sockets layer (SSL) enabled, average load metrics (e.g., average CPU consumption, average memory consumption, average disk utilization, average network utilization, etc.). In some embodiments, one or more indexers 116 may use storage capacity as a performance metric. The storage capacity may be configured on each indexer 116. For example, if a server has multiple instances of an indexer 116 executing on the server, then having each of the instances use the full capacity of the server would be inaccurate. Instead, a user may designate the amount of storage capacity the indexer 116 can publish to the index manager 122 in a status message 202. In some embodiments, the storage capacity may be published as a percentage ranging from about 10-100%.); and 
updating the resource catalog to include the metrics data ([0024] the index manager can update the list of available indexers.; [0025] In some embodiments, the index manager may track or otherwise maintain knowledge or information associated with the performance metrics associated with indexers (e.g., storage and/or processing capabilities of the respective indexers) and may provide the knowledge, information, and performance metrics to the data collectors when transmitting the status indications to the data collectors. The data collectors may use the received performance metrics to adjust how they load-balance data to the respective indexers rather than forwarding equal amounts of data to all indexers.).

Regarding claim 5, Patel teaches wherein said identifying the available containerized indexing node is based on metrics data in the resource catalog ([0035] The index manager 122 may dynamically update the status indication. For example, if an indexer 116 becomes inactive the indexer 116 may be removed from the status indication and forwarders 114 would be able to avoid sending data to the inactive indexers 116. Additionally, if an indexer 116 is newly added or otherwise becomes available for processing data, the index manager 122 may update the status indication to include the indexer 116 and the forwarders 114 may immediately begin transmitting data for processing to the indexer 116 without having to wait for a manual update to the status indication or the like. [0039] The status message 202 transmitted from each of the indexers 116 to the index manager 122 may be in the form of a comma separated value (CSV) file or other type of text file. In some embodiments, the status message 202 may include a performance metric associated with the indexer 116.).

Regarding claim 6, Patel teaches wherein said identifying the available containerized indexing node is based on metrics data in the resource catalog, wherein the metrics data includes at least one of a utilization rate, an amount of processing resources in use, or an amount of memory used ([0039] FIG. 2A illustrates an example data flow 200 for dynamic indexer discovery in accordance with the disclosed embodiments. At exchange 1, one or more indexers 116 may generate and transmit a respective status message 202 to the index manager 122. In some embodiments, each indexer 116 may establish a separate connection with the index manager 122. In some embodiments, the connection between the respective indexers 116 and the index manager 122 may be a Hypertext Transfer Protocol Secure (HTTPS) connection. In some embodiments, each of the indexers 116 may transmit a status message 202 to the index manager over a respective HTTPS connection. The status message 202 transmitted from each of the indexers 116 to the index manager 122 may be in the form of a comma separated value (CSV) file or other type of text file. In some embodiments, the status message 202 may include a performance metric associated with the indexer 116. Examples of a performance metric may include, but are not limited to, storage capacity, processing capacity, network connectivity, IP address associated with the indexer, identification of a port to be used for receiving data to be processed, whether the indexer 116 is secure sockets layer (SSL) enabled, average load metrics (e.g., average CPU consumption, average memory consumption, average disk utilization, average network utilization, etc.). In some embodiments, one or more indexers 116 may use storage capacity as a performance metric. The storage capacity may be configured on each indexer 116. For example, if a server has multiple instances of an indexer 116 executing on the server, then having each of the instances use the full capacity of the server would be inaccurate. Instead, a user may designate the amount of storage capacity the indexer 116 can publish to the index manager 122 in a status message 202. In some embodiments, the storage capacity may be published as a percentage ranging from about 10-100%.).

Regarding claim 7, Patel teaches wherein the data comprises raw machine data ([0033] The source data 130 may include, for example, raw machine-generated time-series data, such as server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, and/or the like.).

Regarding claim 8, Patel teaches wherein the data includes a reference to other data stored in a data store, and wherein to process the data, the available containerized indexing node is configured to: 
obtain the other data stored in the data store based on the reference and process the other data to generate one or more events ([0087] To build a keyword index, the indexer first identifies a set of keywords in events in block 1206. Then, at block 1207 the indexer includes the identified keywords in an index, which associates each stored keyword with references to events containing that keyword (or to locations within events where that keyword is located). When an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword.).

Regarding claim 9, Patel teaches wherein the data includes a reference to other data stored in a data store, wherein the results include at least a portion of the other data obtained from the data store ([0038] A search head 120 may be an entity of the system 102 that handles search requests and/or consolidates the search results for presentation to a user 108. In a distributed search environment (e.g., including multiple indexers 116), a search head 120 may distribute search requests across a set of indexers 116 that perform the actual searching to generate individual sets of search results, and then merge the individual sets of search results into a consolidated set of search results that are provided to the user 108.; [0090]).

Regarding claim 21, Patel teaches wherein the available containerized indexing node comprises at least two of the containerized indexing nodes instantiated in the data intake and query system (Fig. 2a shows at least 3 indexers 116).

Regarding claim 22, Patel teaches wherein the results include a plurality of events generated by the available containerized indexing node ([0036] An indexer 116 may be an entity of the system 102 that indexes raw source data 130, generating events and placing the results into an index 140.).

Regarding claim 23, Patel teaches wherein the results include a plurality of events generated by the available containerized indexing node, each of the plurality of events including raw machine data associated with a timestamp ([0036] An indexer 116 may be an entity of the system 102 that indexes raw source data 130, generating events and placing the results into an index 140.; [0067] a set of indexed event records that each include a portion of raw-machine-generated data and are each time-stamped or otherwise associated with a particular time).

Regarding claim 27, Patel teaches wherein said identifying the available containerized indexing node further comprises: 
identifying metrics corresponding to at least some of the containerized indexing nodes of the containerized indexing nodes instantiated in the data intake and query system, and determining that no containerized indexing nodes of the containerized indexing nodes instantiated in the data intake and query system are available based on the metrics ([0024] update the list of available indexers maintained by the data collector accordingly so that data will not be sent to an inactive or otherwise unavailable indexer.).

Regarding claim 28, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations memory; and one or more processing devices coupled to the memory and configured to are taught by Patel in [0065] “The memory 1004 may include a non-transitory computer-readable storage medium having program instructions 1010 stored therein. The program instructions 1010 may include program modules 1012 that are executable by a computer processor (e.g., the processor 1006) to cause the functional operations described herein, including, for example, one or more of the methods 200 and/or 250.”

Regarding claim 30, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claim 1, in further view of Plenderleith et al. (US 10,616,314 B1).

Regarding claim 3, Patel teaches at [0026] configurating a periodic time interval in which the indexer need to provide a status message but Patel does not expressly teach but Plenderleith teaches further comprising: individually pinging at least one containerized indexing node to receive metrics data and updating the resource catalog to include the metrics data (Col. 3, lines 51-61:Individual monitoring node may maintain or have access to a list of all or some subset of endpoints associated with the CDN service provider, each entry of the list can comprise a network address for the endpoint or other information that uniquely identifies the endpoint. The monitoring node may periodically (e.g., every 30 seconds) probe various endpoints on the list using similar or different techniques (e.g., trace routes, ICMP pings, rich metrics queries, etc.) than client device based probing; Col. 7 lines 33-40: At (6), the CDN service provider 106 evaluates performance information regarding various endpoints. The CDN service provider may consolidate performance information (and applicable health information) received from the monitoring nodes into a network weather map, which can be constantly updated to reflect performance (or health) of endpoints with respect to various network or geographic locations where the monitoring nodes reside.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plenderleith with the teachings of Patel to ping indexers individually to determine performance metrics. The modification would have been motivated by the desire of allowing workloads to be scheduled to the appropriate node/endpoint.

Regarding claim 4, Plenderleith teaches further comprising: individually pinging at least one containerized indexing node at a predetermined interval to receive metrics data and updating the resource catalog to include the metrics data (Col. 3, lines 51-61:Individual monitoring node may maintain or have access to a list of all or some subset of endpoints associated with the CDN service provider, each entry of the list can comprise a network address for the endpoint or other information that uniquely identifies the endpoint. The monitoring node may periodically (e.g., every 30 seconds) probe various endpoints on the list using similar or different techniques (e.g., trace routes, ICMP pings, rich metrics queries, etc.) than client device based probing; Col. 7 lines 33-40: At (6), the CDN service provider 106 evaluates performance information regarding various endpoints. The CDN service provider may consolidate performance information (and applicable health information) received from the monitoring nodes into a network weather map, which can be constantly updated to reflect performance (or health) of endpoints with respect to various network or geographic locations where the monitoring nodes reside.).

Claims 10-16, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claim 1, in further view of Maroulis (US 2016/0226731 A1).

Regarding claim 10, Patel do not expressly teach further comprising: identifying, based on the request, a tenant identifier associated with the data, wherein said identifying the available containerized indexing node is further based on the tenant identifier.
	However, Maroulis teaches teach further comprising: identifying, based on the request, a tenant identifier associated with the data, wherein said identifying the available containerized indexing node is further based on the tenant identifier ([0058] Performance data sent by a client device to a data intake and query system may further comprise one or more identifiers, where each identifier may identify a user of the client device, the client device itself, or one or more applications or other components thereof; [0060] A data intake and query system collects performance data from client devices and host devices and stores the performance data in one or more indexes. In an embodiment, the system is further configured to facilitate correlation of the performance data collected from the client devices and the separate performance data collected from the host devices. For example, based on a determination that one or more identifiers stored in a portion of performance data received from client devices match one or more identifiers stored in a portion of the performance data received from host devices, a data intake and query may determine that the data portions are related.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maroulis with the teachings of Patel to utilize a tenant/client identifier associated with the data to further select the indexer. The modification would have been motivated by the desire of allowing an administrator to analyze performance data associated with a specific user by submitting a query to the system using the identifier. See at least [0199].

Regarding claim 11, it is a method type claim having similar limitations as claim 10 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, Maroulis teaches further comprising identifying a tenant identifier associated with the data, wherein the tenant identifier uniquely identifies a particular tenant from a plurality of tenants associated with the data intake and query system ([0089] The example data record 1100 further includes fields that are configured to store one or more identifiers. For example, data record 1100 includes each of a “userIdentifier” field storing a value identifying a particular user of a client application 110, an “instanceIdentifier” field storing a value that identifies a particular instance of a client application 110, and a “sessionIdentifier” field storing a value that identifies a particular application session.).

Regarding claim 13, Maroulis teaches wherein the request includes a reference to other data stored in a data store, the method further comprising: retrieving the other data; and identifying a tenant identifier from the other data, wherein said identifying the available containerized indexing node is further based on the tenant identifier ([0199] Thus, for example, if an administrator of a network-based service desires to analyze performance data for a particular user, client device, and/or client application instance, the administrator may submit a search query to system 108 that specifies one or more identifiers of the subject of interest. In response to the query, the system 108 may search one or more indexes, comprising both client device and host device performance data, to locate portions of the performance data in the one or more indexes that include the specified identifiers.).

Regarding claim 14, Maroulis teaches wherein said identifying the available containerized indexing node comprises mapping the available containerized indexing node to a tenant identifier associated with the data ([0103] During operation, the forwarders 204 identify which indexers 206 receive data collected from a data source 202 and forward the data to the appropriate indexers.).

Regarding claim 15, Maroulis teaches wherein said identifying the available containerized indexing node comprises mapping the available containerized indexing node to a tenant identifier associated with the data, the method further comprising updating the resource catalog to include an indication of said mapping ([0116] At blocks 314 and 316, an indexer can optionally generate a keyword index to facilitate fast keyword searching for event data. To build a keyword index, at block 314, the indexer identifies a set of keywords in each event. At block 316, the indexer includes the identified keywords in an index, which associates each stored keyword with reference pointers to events containing that keyword (or to locations within events where that keyword is located, other location identifiers, etc.). When an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword; [0199] Thus, for example, if an administrator of a network-based service desires to analyze performance data for a particular user, client device, and/or client application instance, the administrator may submit a search query to system 108 that specifies one or more identifiers of the subject of interest. In response to the query, the system 108 may search one or more indexes, comprising both client device and host device performance data, to locate portions of the performance data in the one or more indexes that include the specified identifiers.).

Regarding claim 16, it is a method type claim having similar limitations as claim 10 above. Therefore, it is rejected under the same rationale.

Regarding claim 24, Maroulis teaches wherein the request for a containerized indexing node is received based on a determination by the partition manager that a tenant identifier associated with the data is not associated with one of the containerized indexing nodes ([0199] Thus, for example, if an administrator of a network-based service desires to analyze performance data for a particular user, client device, and/or client application instance, the administrator may submit a search query to system 108 that specifies one or more identifiers of the subject of interest. In response to the query, the system 108 may search one or more indexes, comprising both client device and host device performance data, to locate portions of the performance data in the one or more indexes that include the specified identifiers.).

Regarding claim 29, it is a system type claim having similar limitations as claim 10 above. Therefore, it is rejected under the same rationale.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claim 1, in further view of Maroulis (US 2016/0226731 A1) and in further view of Vlachogiannis (US 2016/0087855 A1).

Regarding claim 17, Patel does not expressly teach wherein said identifying the available containerized indexing node comprises: 
identifying a tenant identifier associated with the data; 
hashing the tenant identifier using a hash function; and 
identifying the available containerized indexing node from other containerized indexing node of the containerized indexing nodes based on a result of said hashing.
	
However, Maroulis teaches wherein said identifying the available containerized indexing node comprises: 
identifying a tenant identifier associated with the data and identifying the available containerized indexing node from other containerized indexing node of the containerized indexing nodes ([0058] Performance data sent by a client device to a data intake and query system may further comprise one or more identifiers, where each identifier may identify a user of the client device, the client device itself, or one or more applications or other components thereof; [0060] A data intake and query system collects performance data from client devices and host devices and stores the performance data in one or more indexes. In an embodiment, the system is further configured to facilitate correlation of the performance data collected from the client devices and the separate performance data collected from the host devices. For example, based on a determination that one or more identifiers stored in a portion of performance data received from client devices match one or more identifiers stored in a portion of the performance data received from host devices, a data intake and query may determine that the data portions are related.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maroulis with the teachings of Patel to utilize a tenant/client identifier associated with the data to further select the indexer. The modification would have been motivated by the desire of allowing an administrator to analyze performance data associated with a specific user by submitting a query to the system using the identifier. See at least [0199].

While Maroulis teaches utilizing a client/tenant identifier, Patel and Maroulis do not expressly teach hashing the tenant identifier using a hash function and identifying the available containerized indexing node from other containerized indexing node of the containerized indexing nodes based on a result of said hashing.

	However, Vlachogiannis teaches hashing the tenant identifier using a hash function and identifying the available containerized indexing node from other containerized indexing node of the containerized indexing nodes based on a result of said hashing ([0071] In some cases, the information could comprise an application identifier, such as application identifier 364, such that the server-side hash value is utilized in the comparison based on the application identifier (e.g., the settings that correspond to the server-side hash value can be identified using the application identifier). As such, the aforementioned indexing could be by application identifiers. An application identifier can correspond to an identifier that can be utilized to identify an application amongst a plurality of applications. In some instances, the information can comprise other attributes utilized to select the server-side hash value in addition to or instead of an application identifier. Such attributes can correspond to any of the various attributes described with respect to attributes 116a, 116b, and 116n.; [0081] At block 482, method 400 further includes analyzing at least a portion of the network communication from the managed device. For example, remote settings service 206 can analyze at least a portion of network communication 344. In doing so, upon receiving network communication 344, communications processor 234 may extract communication type ID 366. Based on communication type ID 366 indicating a remote settings type communication, communications processor 234 can extract client-side hash value 362 and application identifier 364 from network communication 344. Reference settings manager 236 can identify network communication 344 as corresponding to application 110a based on application identifier 364 by retrieving server-side hash value 270 from an index of server-side hash values that is indexed by corresponding application identifiers. The index may be stored in memory for rapid retrieval of server-side hash value 270).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vlachogiannis with the teachings of Patel and Maroulis to further use a hashed id rather than a regular ID. The modification would have been motivated as it is a simple substitution of a known element to yield predictable results.

Regarding claim 18, it is a method type claim having similar limitations as claim 17 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, Vlachogiannis teaches wherein said identifying the available containerized indexing node comprises: determining a tenant identifier hash value based on a hash of a tenant identifier associated with the data, determining a plurality of indexing node hash values based on a hash of a plurality of indexing node identifiers, wherein each of the plurality of indexing node identifiers is associated with a respective one of the containerized indexing nodes, identifying the available containerized indexing node based on a proximity of the tenant identifier hash value to one of the indexing node hash values ([0071] In some cases, the information could comprise an application identifier, such as application identifier 364, such that the server-side hash value is utilized in the comparison based on the application identifier (e.g., the settings that correspond to the server-side hash value can be identified using the application identifier). As such, the aforementioned indexing could be by application identifiers. An application identifier can correspond to an identifier that can be utilized to identify an application amongst a plurality of applications. In some instances, the information can comprise other attributes utilized to select the server-side hash value in addition to or instead of an application identifier. Such attributes can correspond to any of the various attributes described with respect to attributes 116a, 116b, and 116n.).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claim 1, in further view of Lopez (US 2020/0073876 A1).

Regarding claim 25, Patel teaches determining whether a new indexer has been added in at least [0023] but Patel does not expressly teach further comprising generating an indexing node in response to the request for a containerized indexing node, wherein the available containerized indexing node is the generated indexing node.
	However, Lopez teaches further comprising generating an indexing node in response to the request for a containerized indexing node, wherein the available containerized indexing node is the generated indexing node ([0098] The creation of the global symbol map can start with inserting symbols into a serving hash map on the corresponding indexlet indexer 1202. When the optimal capacity of the hash map is reached, the corresponding indexlet indexer 1202 informs the indexing coordinator 1201 and changes its state to closed. The indexing coordinator 1201 can then request another indexlet indexer 1202 to handle the upcoming tasks, e.g., changing the state of hash map from “standing_by” to “serving.” On subsequent processes, look up operations can be carried out in a bulk and in a parallelized manner on a closed hash map to maximize the performance. The remaining new symbols can then be inserted into the serving hash map on the corresponding indexlet indexer 1202. If a indexlet indexer 1202 in “standing_by” state dies during the process, it can be replaced by instantiating another indexlet indexer 1202 that registers itself to the indexing coordinator 1201. If a indexlet indexer 1202 in “closed” or “serving” state dies, it can be replaced by either another indexlet indexer 1202 in “standing_by” state or a newly instantiated indexlet indexer 1202. In this case, the indexing coordinator 1201 can cause the range of corresponding data to be indexed again to reconstruct the corresponding hash map.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Patel to deploy a new indexer for upcoming tasks. The modification would have been motivated to ensure tasks are handled timely.

Regarding claim 26, Lopez teaches further comprising generating an indexing node in response to the request for a containerized indexing node and based on a determination that no containerized indexing nodes of the containerized indexing nodes instantiated in the data intake and query system are available, wherein the available containerized indexing node is the generated indexing node ([0098]: If a indexlet indexer 1202 in “closed” or “serving” state dies, it can be replaced by either another indexlet indexer 1202 in “standing_by” state or a newly instantiated indexlet indexer 1202.).

Allowable Subject Matter
Claim 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195